IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
GREENVILLE DIVlSlON
SHAQUILLE S. BUTLER PLAINTIFF
V. CIV. NO. 4:18-cv-00232-DMB-JMV
INTERSTATE REALTY MANAGEMENT
COl\/IPANY; SUNFLOWER LANE APARTMENTS
TC, L.P. d/b/a SUNFLOWER LANE APARTMENTS;
MlCI-IAEL’S SUNFLOWER LANE, LLC;
TAMIKA WOODLARK, in her Official and Individual
Capacities, and JOHN DOES l-5 DEFENDANTS
FINAL JUDGMENT OF DISMISSAL, WITH PREJUDICE

THERE CAME ON before the Court, the motion ore tenus of the parties for the entry of
a final judgment of dismissal with prejudice, and the Court being advised that all claims herein
have been compromised, and being otherwise advised in the premises, finds the motion well
taken and Should be sustained',

IT IS, THEREFORE ORDERED that the above styled and numbered cause be, and it is

hereby, dismissed, with prejudice, with each party bearing their own costs.

/
SO ORDERED this the / y day of`January, 20%

UNITED STATES DISTRICT JUDGE
Approved as to Fonn:

/s/Michael S. Carr
MICHAEL S. CARR, MSB # 102138
Attorney for Plaintiff

 

/s/Louis G. Baine lll
LOUIS G. BAINE, MSB # 1075
Attorney for Defendants

 

